Citation Nr: 1746338	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-01 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  The Veteran submitted his notice of disagreement in September 2008, and perfected his appeal in January 2010.  A supplemental statement of the case (SSOC) was issued in March 2012, and the Veteran testified before the undersigned Acting Veterans Law Judge in an October 2014 Board videoconference hearing.  A transcript of this hearing is of record.

In August 2016, the Board reopened the Veteran's claim and remanded it for further evidentiary development.  Such development having been accomplished, the Board finds that there has been substantial compliance with the August 2016 remand directives and appellate consideration is appropriate. See Stegall v. West, 11 Vet. App. 268 (1998).  

An additional SSOC was issued to the Veteran in March 2017.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently suffers from PTSD that is the result of a disease or injury sustained in active duty service.

2.  The preponderance of the evidence is against a finding that the Veteran currently suffers from an acquired psychiatric disorder, to include an adjustment disorder with mixed anxiety and depressed mood, that is the result of a disease or injury sustained in active duty service.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder with mixed anxiety and depressed mood, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Regarding the duty to notify, the Board notes that neither the Veteran, nor his representative, has alleged any failure by VA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, private treatment records, and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

In an August 2005 statement, the Veteran noted that he had received mental health treatment from Dr. G. in the late 1970's and early 1980's, but then stated that Dr. G. was no longer in practice, and his records were unavailable.  In May 2007, VA informed the Veteran that the information he had provided regarding his alleged stressors, was insufficient to send an inquiry to the Joint Services Records Research Center for verification.  The Veteran did not respond.  VA attempted to obtain the records associated with the Veteran's alleged Social Security Administration (SSA) disability claim, but in January 2014, the SSA National Records center responded, noting that the Veteran's records had been destroyed.  Further, VA contacted Lovelace Hospital in Albuqueque, New Mexico, and received notice in November 2016, that no medical records were available for the Veteran.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran participated in VA examinations dated in March 2000, March 2011, and November 2016, the results of which have been included in the claims file for review.  The examinations involved a review of the claims file, a thorough examination of the Veteran, and opinions that were supported by sufficient rationale, contrary to the contention set forth in the May 2017 Appellant's Brief.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its August 2016 remand directives.  The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand.  See Stegall, supra.  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2016).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has also submitted argument and evidence in support of his claim.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.
The Merits of the Claim

The Veteran contends that he currently suffers from an acquired psychiatric disorder, to include PTSD, as a result of his time in active duty service in the Republic of Vietnam (Vietnam).  Specifically, on his August 2005 stressor form, the Veteran stated that during his tour, he was located near both Da Nang Harbor and Pleiku and was assigned the military occupational specialty of supply clerk.  In this capacity, he states that he: was subject to sniper fire while on guard duty; was required to assist with the off-loading of wounded and deceased soldiers from helicopters, placing the deceased soldiers in body bags; witnessed the death of an unknown soldier; and witnessed the death of fellow soldier S.W.  While the Board is empathetic to the Veteran's sincerely held belief that his current disabilities are the result of his time in service, unfortunately the evidence of record does not support his claim.

Relevant Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the period under appeal, establishing service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in conformance with the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV); (2) a link, established by medical evidence, between a Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a); Cohen v. Brown, 10 Vet. App. 128, 139 (1997). 

The Board notes in passing that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to the DSM-IV, and replacing them with references to the recently updated "DSM-5."  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14308 (March 19, 2015).  As the instant appeal was first certified to the Board in January 2010, the DSM-IV is applicable.

The DSM-IV requires specific findings in order to meet the criteria for a valid diagnosis of PTSD including: (A) exposure to traumatic event; (B) persistent re-experience of the traumatic event; (C) persistent avoidance of stimuli associated with the trauma/numbing of general responsiveness (not present before trauma); (D) persistent symptoms of increased arousal (not present before the trauma); (E) duration of the disturbance (symptoms in Criteria B, C, and D) is more than one month; and, (F) the disturbance causes clinically significant distress or impairment in social, occupational or other important areas of functioning.  See DSM-IV.  These criteria can be satisfied based on the presence or severity of certain symptoms and manifestations but all criteria must be met for a PTSD diagnosis to be valid. 

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Since the Veteran has alleged that he suffers from an acquired psychiatric disorder, to include both PTSD and an adjustment disorder with mixed anxiety and depressed mood, the Board will address each issue separately.

1.  Service Connection for PTSD

The Board finds that the Veteran does not have a valid diagnosis of PTSD under the applicable criteria.  Despite the Veteran's contentions that he was subject to sniper fire while on guard duty, was required to assist with the off-loading of wounded and deceased soldiers from helicopters, placing the deceased soldiers in body bags, witnessed the death of an unknown soldier, and witnessed the death of fellow soldier S.W., the medical evidence of record does not support an adequate diagnosis of PTSD.

Various VA mental health treatment notes diagnosed the Veteran with PTSD, but these diagnoses were based upon unsubstantiated history provided by the Veteran, without a full review of the Veteran's claims file, and importantly, without full compliance with the DSM-IV.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value.)

Conversely, in March 2000, the VA examiner thoroughly reviewed the Veteran's claims file and determined that the Veteran's current mental health complaints were more likely than not related to his physical health complaints (cervical and lumbar spine) as well as his resulting inability to work, rather than to his in-service experiences.  In March 2011, the VA examiner determined that a diagnosis of PTSD was not possible, as the symptoms endorsed by the Veteran contradicted the prior diagnoses noted in his VA treatment records and in his March 2000 VA examination.  It was further noted that there was a strong possibility that the Veteran exaggerated his symptoms.  Finally, the November 2016 VA examination noted that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  Rather, his mental health diagnoses were the result of his physical health problems.  As such, the Board finds the VA examination reports of record to have substantially more probative weight than the various VA treatment records that provided unsupported diagnoses of PTSD.  See Evans, supra.  

As the VA treatment records that diagnosed PTSD are unsupported, the preponderance of the evidence demonstrates that the Veteran does not have a valid PTSD diagnosis under the applicable regulations that has been related to a credible or verified stressor event.  38 C.F.R. §§ 3.304 (f), 4.125(a); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  As such, service connection for PTSD is not warranted.  Id.: 38 C.F.R. § 3.303.


2.  Other Acquired Psychiatric Disorders

The Veteran has also been diagnosed with an adjustment disorder with mixed anxiety and depression.  See VA Examination Reports, March 2000, March 2011, and November 2016.  Thus, element (1) under Shedden, supra, current disability, has been met.

Turning to Shedden element (2), evidence of in-service incurrence, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The only psychiatric disorders that are chronic diseases are psychoses.  38 C.F.R. § 3.384 (a) through (h) (listing psychoses).  Chronic diseases, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The Veteran's service records show that he served as a supply clerk in Vietnam from September 1966 to September 1967.  On his August 1968 Report of Medical History, the Veteran indicated that he had dizziness while in Vietnam.  In March 1976, the Veteran was diagnosed with anxiety reaction and chronic exacerbation with conversion features.  He reported that he began having shaking and chest pain in 1974, and was told at the time that it was "nerves."  On a June 1989 Report of Medical History for his Reserve service, the Veteran checked "yes" for "nervous trouble of any sort," and the doctor's note indicated "nervous trouble when under pressure."

Here, even assuming that an anxiety reaction and chronic exacerbation with conversion features could be construed as a diagnosis of psychosis, there is no evidence that it manifested to a compensable degree within the presumptive period.  The Veteran has asserted that he first began to have psychiatric symptoms immediately after service, however, he also reported that his symptoms related to his diagnoses of anxiety reaction and chronic exacerbation with conversion features began in 1974, which is not within the presumptive period.  Entitlement to service connection is therefore not warranted under the presumptive statutes and regulations.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

The remaining question is whether the Veteran's psychiatric conditions are related to his active duty service.  As noted, there are no references to treatment or diagnoses for psychiatric disorders in the Veteran's service treatment records.  Instead, on separation from service, the Veteran reported experiencing dizziness in Vietnam.

The Veteran's VA treatment records show occasional complaints and treatment related to psychiatric symptoms.  In January and March 1999, the Veteran reported being depressed and anxious.  He stated that he was fired upon in Vietnam and still feels angry and remembers his experiences there.  In April 1999, he was diagnosed with depression.  In June 1999, the Veteran was evaluated by a psychiatrist and diagnosed with psychotic depression and paranoid personality.  At a VA examination in March 2000, the Veteran was diagnosed with adjustment disorder with mixed anxiety and depression caused by physical pain.

In conjunction with the current appeal, the Veteran attended a VA examination in March 2011.  The VA examiner found that the Veteran's reported symptoms appeared exaggerated and he was unable to provide a diagnosis.  In April 2012 correspondence, the Veteran wrote that he did not try to compromise the psychiatric testing at his VA examination, but that he did not understand the questions asked and was "very confused by the variety and amount of questions."

In August 2016, the Board remanded the Veteran's claim so that he could again be afforded a VA examination.  In November 2016, the VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD or subthreshold PTSD; however, he did have a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  The VA examiner opined that the symptoms were secondary to the Veteran's current health problems, including prostate cancer and chronic pain, and less likely than not secondary to stressors in service.  The VA examiner noted the Veteran's various medical conditions and the Veteran's statements that he experienced depressed mood and feelings of worthlessness more than half the time for the past "ten years or more," secondary to health problems and being unable to work.  

The VA examiner noted that the Veteran served in Vietnam and when asked about the stressful aspect of his service, the Veteran stated that he assisted with putting body bags in storage by driving a forklift with the body bags on it.  He reported the bags being closed and not seeing their contents.  The VA examiner stated that guard duty in and of itself does not meet criterion A for PTSD and the Veteran's exposure to body bags as described did not meet the criterion either.  The VA examiner also noted that the Veteran may have been exposed to sniper fire and stated "while it is clear that veteran experienced some stressful events in Vietnam, it is not clear that he experienced any events meeting criterion A for PTSD during that time."  

The VA examiner also inquired as to the Veteran's complaints of dizziness on his August 1968 Report of Medical History.  The Veteran was not able to recall why that symptom was reported at that time and the VA examiner concluded that there was no clear relationship between the reported dizziness and any anxiety he may have been experiencing at the time.  With regard to the Veteran's reports of shaking and chest pain in 1974 and being told at the time that it was "nerves," the VA examiner concluded that it is at least as likely as not that the Veteran had been experiencing anxiety secondary to physical health problems.  In support of her conclusion, the VA examiner noted that a brain scan dated in March 1976, included a diagnostic impression of "anxiety reaction with chronic exacerbation and possible alcohol trouble."  With regard to the Veteran's June 1989 Report of Medical History for his Reserve service in which the Veteran checked "yes" for nervous trouble, the VA examiner noted that another medical examination dated in May 1989 contained no psychiatric complaints and therefore the persistence of the "nervous trouble" referenced in the June 1989 report was unclear. 

With regard to the Veteran's diagnosis of adjustment disorder with mixed anxiety and depressed mood, the Board finds that the medical evidence of record is against his claim.  Specifically, the Board finds the November 2016 VA examination, which indicates that this condition is secondary to the Veteran's current health problems, including prostate cancer and chronic pain,  to be highly probative.  The VA psychologist who prepared the opinion explained the reasons for her conclusions based on an accurate characterization of the evidence of record, and thus her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Additionally, the November 2016 VA examiner's opinion is consistent with the March 2000 VA examination report which indicates a diagnosis of adjustment disorder with mixed anxiety and depression caused by pain in the cervical and lumbar spine and the physical disability which goes back to 1994 when the Veteran was deemed disabled by his company.

Significantly, there are no medical opinions of record that link the Veteran's currently diagnosed disabilities to his active duty service.

As noted above, the Board is cognizant of the Veteran's sincerely held belief that his current mental health diagnoses are the result of his time in active duty service.  Specifically, the Board acknowledges the Veteran's report of coming back a "changed man," in that he stayed more to himself, avoided talking about his experience in Vietnam, experienced flashbacks, feelings of loneliness and anger, and was not able to get close to others.  He also reported experiencing drug and alcohol problems, suicidal feelings, and being put on Valium by a physician in the early 1970's.  The Board also acknowledges the various reports made by the Veteran's sister and ex-wife of him being a "changed man" after coming back from Vietnam. 
In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).

The Veteran is certainly competent to report the psychiatric symptoms he has experienced over the years and the Board finds the Veteran's reports of his symptoms to be competent.  He is not, however, competent to connect any psychiatric symptomatology to his time in active duty service, as this is a complex medical question.  Specifically, while the Veteran has reported, and the evidence of record indicates, that in the 1970's he experienced issues with "nervous trouble" and "anxiety", he is not competent to attribute these feelings to his active duty service.  Therefore, the Veteran's opinion on etiology of his current psychiatric disorder is afforded limited probative value.  As such, the Veteran fails to meet Shedden element (3), nexus.  See Shedden, supra.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disorder is related to his active duty service.  Accordingly, service connection is denied.  38 C.F.R. § 3.303, 3.304, 3.310, 4.125.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


